Citation Nr: 0516201	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a leg disorder, to 
include skin ulcers.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1952 to September 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in New Orleans, Louisiana (RO).


FINDINGS OF FACT

1.  The veteran was treated for skin ulcers on his legs while 
in service, which resolved prior to service discharge.

2.  The veteran was treated in 1995 for a skin ulcer, 
following trauma to his lower leg, and was treated in 1998 
and 1999 for another skin ulcer, also following trauma to his 
lower leg.

3.  There is no medical evidence of record that relates the 
veteran's recent skin ulcers to those that existed during his 
active military service. 


CONCLUSION OF LAW

A leg disorder, to include skin ulcers, was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1111, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the veteran, and notice of what part VA will 
attempt to obtain for the veteran.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in January 2003 and April 2003 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  The veteran provided 
his private medical records.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this regard, the veteran has not been provided VA 
examinations in order to determine whether he has a leg 
disorder, to include skin ulcers.  Nevertheless, none is 
required.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  This criteria has not been shown by the 
evidence of record, as discussed below.  Additionally, there 
is no indication that other Federal department or agency 
records exist that should be requested.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran claims entitlement to service connection for a 
leg disorder, to include skin ulcers.  Specifically, he 
claims that he injured his legs in service and since that 
time he cannot stand to have anything touch his legs, with 
any kind of impact.

An April 1952 pre-induction examination revealed the veteran 
had pes planus, lordosis of the lumbar vertebrae, and third 
degree burn scars on both ankles.  A May 1952 service medical 
record showed the veteran had swelling and aching in both of 
his lower legs, which he believed was related to an old 
injury occurring two years prior.  

In June 1952, service medical records show that the veteran 
reported a history of recurrent sores on his shins, which 
both he and his sister had since childhood.  The examiner 
felt that the veteran likely had sickle cell anemia, and 
ordered lab work, but test results were negative for sickle 
cell disease.  Repeated sickle cell preparation tests were 
also negative.  The physician concluded that the veteran had 
a congenital ulceration of both tibias.  

In July 1952, the service medical records show a chest and 
skull x-ray was ordered based on provisional diagnoses of 
possible sickle cell ulcers that had "come and gone" since 
early childhood.  X-rays showed that the lungs and heart were 
normal, and the bones in the thorax and skull were normal.  
X-rays of both lower legs were ordered following provisional 
diagnoses of questionable osteomyelitis and questionable 
tuberculosis of the legs.  No significant abnormalities were 
found.  The diagnosis was abscess without lymphangitis, not 
elsewhere classified, both legs, organism unknown.  Two weeks 
later it was noted that the infection was "just about 
clear."

In September 1952, the veteran was examined upon medical 
discharge from active military service.  The accompanying 
report revealed scars on both of the veteran's lower legs, 
consistent with his service entrance examination, and a heart 
murmur.  The examination did not report any other findings of 
a leg disorder, to include skin ulcers.  The specific reason 
for medical discharge was noted as rheumatic valvulitis, 
inactive, with deformity of mitral valve.

Subsequent to service discharge, in November 1995, the 
veteran reported a tender skin abrasion on his leg, due to 
trauma, that was taking too long to heal.  In October 1998, 
the veteran reported leg pain from trauma to his left shin.  
He self-treated with Neosporin, but the injury failed to 
heal.  The physician found an ulcer on the left shin, 
requested an x-ray, and prescribed antibiotics.  Follow up 
visits in November 1998 and January 1999 revealed that the 
quarter-size ulcer had yet to heal.  The impression was that 
the ulcer was not healing, and the physician prescribed 
antibiotics.

An August 2002 private medical record a history of leukopenia 
and thrombocytopenia.  After several blood tests, including a 
bone marrow analysis, the diagnoses were mild normocytic 
anemia; leucopenia and neutropenia; mild thrombocytopenia; 
and an iron stain pattern which supported a component of 
anemia of chronic disease or a complex anemia; and composite 
peripheral blood and bone marrow findings, supporting a 
differential diagnosis including secondary etiologies of 
leucopenia and mild thrombocytopenia.  A September 2002 
private medical record followed up on the bone marrow 
analysis.  The physician concluded that the veteran's 
neutropenia had improved.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service, or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  The burden is on VA to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service and was not aggravated in service.  

In this case, the veteran is presumed sound on service 
entrance, as the report of his physical examination upon 
entrance into service did not show any history of a leg 
disorder, to include skin ulcers.  Although the veteran 
reported a history of recurrent skin ulcers a month following 
entry into active military service, there is no objective 
evidence to support this statement.  History provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
As such, lacking the "clear and unmistakable evidence" 
required to rebut the presumption, the Board finds that the 
veteran was of sound condition upon entry into service.


Nevertheless, the weight of the evidence of record does not 
support a finding of service connection of a leg disorder, to 
include skin ulcers.  Although the veteran contends he 
experienced trauma to his lower leg in June 1952, and was 
treated for the resulting skin ulcers through service, there 
is no medical opinion of record relating the veteran's recent 
incidences of leg trauma, and subsequent skin ulcers, to any 
incident in service.  The evidence of record shows that the 
skin ulcers the veteran experienced in service resolved prior 
to service discharge.  A chronic disorder resulting in skin 
ulcers beginning in service has not been shown by the 
evidence of record.  

Accordingly, service connection for a leg disorder, to 
include skin ulcers, is not warranted.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a leg disorder, to 
include skin ulcers, is denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


